DETAILED ACTION

Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of Submissions
The RCE filed on February 19, 2021 requests entry of both the amendment-after-final filed on February 8, 2021 and the amendment submitted along with the RCE. Accordingly, the February 8, 2021 amendment has been entered as the primary RCE submission, and the February 19, 2021 amendment has been entered as a supplemental RCE submission.

Reissue Oath/Declaration
The corrected reissue oath/declaration filed on February 8, 2021 is proper. Accordingly, the previous objection to the reissue oath/declaration and the corresponding rejection under 35 U.S.C. 251 have been withdrawn.

35 USC § 112(a)
The claim amendments filed on February 8, 2021 and February 19, 2021 overcome the previous rejections under 35 U.S.C. 112(a) and (b). Accordingly, these rejections have been withdrawn.

Claim Construction
The original disclosure describes four image forming stations, i.e., one station for each color Y, M, C and K. See Fig. 1; col. 2, ll. 43-57. The original disclosure explains that each image forming station includes a photosensitive drum 10 rotatably driven by a drum motor. See col. 2, ll. 58-67. More specifically, the original disclosure explains that a first motor 100 drives 
Thus, the “first photosensitive drum” and the “second photosensitive drum” recited in claims 1 and 13 correspond to two of the photosensitive drums 10Y, 10M, 10C. The “first driving motor” recited in claims 1 and 13 corresponds to the first motor 100 that is disclosed as driving plural photosensitive drums.

The original disclosure additionally describes the four image forming stations as having respective charging devices 11, scanner units 12, developing devices 13, and cleaning devices 15 sequentially disposed around the photosensitive drums 10. See Fig. 1; col. 3, ll. 1-31. Each developing device 13 is defined as a “developing portion” that functions to develop the electrostatic image formed on the photosensitive drum 10. See col. 3, ll. 12-15. Further, the original disclosure describes the developing devices 13 as being driven by a third motor 102. See Fig. 2B; col. 3, ll. 53-56. More specifically, the original disclosure explains that (a) each developing device 13 is driven by a respective drive gear 103, (b) the drive gears 103 are driven by a helical reduction gear 104, (c) the helical reduction gear 104 is driven by a helical drive gear 105, and (d) the helical drive gear 105 is driven by the third motor 102. See Figs. 3-5; col. 3, l. 57 to col. 4, l. 31.
	Thus, the “first developing portion” and the “second developing portion” recited in claims 1 and 13 correspond to two of the disclosed developing devices 13.	The “first gear” and the “second gear” recited in claims 1 and 13 correspond to two of the drive gears 103. The “first helical gear” recited in claims 1 and 13 corresponds to the helical drive gear 105, and the “second helical gear” recited in claims 1 and 13 corresponds to the helical reduction gear 104. The “second driving motor” recited in claims 1 and 13 corresponds to the third motor 102 that is disclosed as driving the helical drive gear 105, which in turn drives the helical reduction gear 104, which in turn drives the drive gears 103, which drive the developing devices 13.

Accordingly, claims 1 and 13 require the first motor 100 (recited as the “first driving motor” in the claims) and the third motor 102 (recited as the “second driving motor” in the claims), but do not require the second motor 101.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Tamura et al.”
US Publication No. 2014/0373657 A1

“Abe”
US Publication No. 2004/0223785 A1

“Kimura”
JP Publication No. 8-6437 A (with English translation)1

“Tomatsu”
US Publication No. 2012/0251177 A1

“Sugikubo”
JP Publication No. 4-351365 A (with English translation)2

“Kakefu et al.”
JP Publication No. 2006-301389 A (with English translation)3

“Shiori et al.”
US Publication No. 2007/0122164 A1

“Suzuki ‘237”
US Publication No. 2011/0091237 A1

“Noguchi et al. ‘648”
US Publication No. 2002/0029648 A1

“Kamimura et al.”
US Publication No. 2007/0053719 A1

“Nomura”
US Patent No. 6,708,013 B2

“Shinobu”
JP Publication No. 3-99264 U (with English translation)4

“Hoshii et al.”
JP Publication No. 9-230657 A (with English translation)5

“Mercer et al.”
GB Publication No. 2 397 136 A6

“Suzuki ‘243”
JP Publication No. 2006-329243 A (with English translation)7

“Suzuki et al.”
US Publication No. 2007/0283777 A1


US Publication No. 2008/0066570 A1

“Noguchi et al. ‘678”
US Publication No. 2003/0131678 A18 

“Shimizu et al.”
JP Publication No. 2014-169723 A (with English translation)9



Pre-AIA  – First to Invent
The present reissue application contains claims to a claimed invention having an effective filing date after March 16, 2013. Accordingly, this application is being examined under the AIA  first inventor to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 1:  Claims 1, 2, 13, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of either Abe, Kimura and Tomatsu.

The drive mechanism and gear train 25 includes: (a) a motor 27 that drives a smaller drive gear (first helical gear) 28 having helical teeth 28G twisted to the left, and (b) a larger reduction gear (second helical gear) 29 driven by the first helical gear 28 and having helical teeth 29G twisted to the right. See Figs. 3-7, 9 and 10; ¶¶ 0034-0038, 0048. Tamura et al. further teaches that “appropriately setting the direction that the helical teeth of the reduction gear teeth 29G and the pinion gear teeth 28G are twisted and the rotation direction of the pinion gear 28 ensures good engagement of both gear teeth”. See ¶ 0047.
The second helical gear 29 is made of resin. See ¶¶ 0035, 0039, 0042, 0053. Further, the second helical gear 29 includes (a) a rim 292 having an outer circumference formed with the helical teeth 29G, (b) a boss 291 that is a center of rotation of the gear 29 and that extends in a tooth width direction (the bottom side in Figs. 3, 4, 6 and 7) of the gear 29, and (d) a web 293 through which the rim 292 and the boss 291 are connected to each other. See Figs. 3-7, 9 and 10; ¶¶ 0039-0042. 
With respect to claims 1 and 13, the smaller drive gear 28 corresponds to the claimed “first helical gear”, the larger reduction gear 29 corresponds to the claimed “second helical gear”, and the motor 27 corresponds to the claimed “second driving motor”. Further, while illustrated as driving the roller shaft 32 of the sheet discharge unit 101, Tamura et al. additionally discloses that the drive mechanism and gear train 25 (including the motor 27 and the first and second helical gears 28, 29) may be used to drive one or more of the photosensitive drums (image bearing members) 2a-2d, developing units 4a-4d and transfer rollers 5a-5d. See ¶ 0054. Thus, Tamura et al. provides a general teaching that the motor 27 and the first and second helical gears 28, 29 may be used to drive at least one of the developing units 4a-4d. However, Tamura et al. fails to teach that:
The motor 27 (i.e., the claimed “second driving motor”) and the first and second helical gears 28, 29 drive (i) a first gear that drives a first one of the developing 
Another motor (i.e., the claimed “first driving motor”) that drives at least two of the photosensitive drums (image bearing members) 2a-2d.
Abe teaches an image forming apparatus 1 having a similar configuration to the image forming apparatus 1 of Tamura et al. Compare Fig. 1 of Abe to Fig. 1 of Tamura et al., and see ¶¶ 0083-0097 of Abe. Abe’s image forming apparatus 1 includes:
A first motor 53 (corresponding to the claimed “first driving motor”) that drives a plurality of photosensitive (image carrier) drums 20 via gears 51, 52, 54. See Figs. 1-3 and 7; ¶¶ 0092-0093, 0100, 0106-0110, 0116, 0118, 0126. 
A second motor 59 (corresponding to the claimed “second driving motor”) that drives a first gear on its output shaft 59a, which in turn drives a second reduction gear 62a, which in turn drives drive gears 60, which drive respective developing rollers 33 of developing devices 24. See Figs. 1-2, 5 and 7; ¶¶ 0092, 0098-0100, 0106-0110, 0123-0124, 0126, 0129.
From the combined teachings of Tamura et al. and Abe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamura et al. by:
Using the motor 27 of Tamura et al. as the claimed “second driving motor” for driving at least two of the developing units 4a-4d of Tamura et al. via the first and second helical gears 28, 29 of Tamura et al.
Providing another motor (i.e., the claimed “first driving motor”) that drives at least two of the photosensitive drums (image bearing members) 2a-2d.
As noted above, Tamura et al. states that the motor 27 can be used to drive at least one of the developing units 4a-4d. Further, a person of ordinary skill in the art (POSITA) would appreciate that using two motors, as taught by Abe, allows for individual control of the separate drive trains for the developing units and the photosensitive drums, and also allows for added flexibility in arranging the components within the image forming apparatus. In addition, the similarities between the image forming apparatus of Tamura et al. and the image forming apparatus of Abe would have led POSITA to conclude that the two motor drive arrangement of Abe would work well in driving the components of the image forming apparatus of Tamura et al.
10. Further, as stated on p. 3 of the WIKEPEDIA article:
With parallel helical gears, each pair of teeth first make contact at a single point at one side of the gear wheel; a moving curve of contact then grows gradually across the tooth face to a maximum, then recedes until the teeth break contact at a single point on the opposite side.
Thus, in Tamura et al., the teeth of the “second helical gear” 29 inherently make contact with the teeth of the “first helical gear” 28 at a single point on the first or second side of the gear 29, with a curve of contact then moving across the gear 29 until the teeth break contact at a single point at the other of the first or second side of the gear 29. Further, Tamura et al. teaches that, the teeth of the “second helical gear” 29 are only in contact with the teeth of the “first helical gear” 28 at the second side of the gear 29 when the gears are at rest and rotation of the gears begins (shown in Fig. 9), and the teeth of the gears 28, 29 move into full engagement during rotation of the gears 28, 29 (shown in Fig. 10). See ¶¶ 0048-0052.
With respect to claims 1, 13 and 17, in a first interpretation, Tamura et al. is considered to teach that the teeth of the “second helical gear” 29 make contact with the teeth of the “first helical gear” 28 at the second side in the tooth width direction (the top side in Figs. 3, 4, 6, 7, 9 and 10) earlier than the contact made at the first side (the bottom side in Figs. 3, 4, 6, 7, 9 and 10), i.e., the curve of contact moves from the second side (the top side in Figs. 3, 4, 6, 7, 9 and 10) to the first side (the bottom side in Figs. 3, 4, 6, 7, 9 and 10). This interpretation is based on and supported by (a) the inherent structure and function of helical gears as discussed above, (b) Tamura et al.’s disclosure that the teeth of gear 29 are only in contact with the teeth of gear 28 at the second side (the top side in Figs. 3, 4, 6, 7, 9 and 10) when rotation begins, and (c) the illustration of the twist directions of the gears 28, 29 in Figs. 3-4 of Tamura et al.

With respect to claims 1 and 13, Tamura et al. fails to teach that the second helical gear 29 includes: (a) a circular (annular) rib projecting from the web 293 in a tooth width direction and being concentric with the boss 291, and (b) radial ribs that (i) project from the web 293, (ii) extend from the boss 291 in a radial direction toward the rim 292, (iii) connect the boss 291 and the circular (annular) rib, and (iv) are disposed apart from the rim 292.
Kimura teaches a drive mechanism and gear train that includes: (a) a motor 10 that drives a smaller drive gear (shown in Fig. 3, but not numbered), (b) larger intermediate gears 20, 30, 40 driven by the smaller drive gear, and (c) a drum gear (shown in Fig. 3, but not numbered) connected to a photosensitive drum 50 and driven by the intermediate gears 20, 30, 40. See Fig. 3; ¶ 0010.11 The smaller drive gear driven by the motor 10 constitutes a “first gear”, and the larger intermediate gear 20 constitutes a “second gear”. Kimura further teaches a specific construction for the second gear 20 used to drive the photosensitive drum 50. See Figs. 1-2; ¶¶ 0001, 0004, 0008, 0010. The gear 20 is manufactured by molding (i.e., is made of resin) and is 
Kimura’s gear 20 further has a meshed rib structure 1 that includes:
a first circular (annular) rib 4 projecting from the web (shown in cross section in Fig. 2, but not numbered) in a tooth width direction and being concentric with the boss 2;
a second circular (annular) rib 5 projecting from the web in a tooth width direction and being concentric with the boss 2;
a first set of radial ribs 6 that (i) project from the web, (ii) extend from the boss 2 in a radial direction toward the rim 3, (iii) connect the boss 2 and the first circular (annular) rib 4, and (iv) are disposed apart from the rim 292;
a second set of radial ribs 6 that (i) extend from the first circular (annular) rib 4 in a radial direction toward the rim 3, (ii) connect the first circular (annular) rib 4 and the second circular (annular) rib 5, and (iii) are disposed apart from the rim 292; and
a third set of radial ribs 6 that (i) extend from the second circular (annular) rib 5 in a radial direction toward the rim 3, and (ii) connect the second circular (annular) rib 5 and the rim 3.
See Figs. 1-2; ¶ 0008. Kimura further teaches that the meshed rib structure 1 “does not include a structure for directly connecting” the boss 2 to the rim 3. See ¶ 0006. While the third set of radial ribs 6 connect to the rim 3, the first and second sets of radial ribs 6 do not connect to the rim 3. Specifically, the first set of radial ribs 6 satisfy the requirement of claims 1 and 13 for plural radial ribs, with each of these ribs (i) projecting from the web (shown in cross section in Fig. 2, but not numbered), (ii) extending from the boss 2 in a radial direction toward the rim 3, (iii) connecting the boss 2 and the first circular (annular) rib 4, and (iv) being disposed apart 
From these teachings of Kimura, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamura et al. by providing the second helical gear 29 with a meshed rib structure that is structured in the manner taught by Kimura in order to improve the accuracy and the rigidity of the gear’s outer tooth surface. Thus, it would have been obvious to provide the gear 29 of Tamura et al. with a meshed rib structure including (a) a circular rib (i.e., the first circular rib 4 taught by Kimura) projecting from the web 293 and being concentric with the boss 291, and (b) radial ribs (i.e., the first set of ribs 6 taught by Kimura) that (i) project from the web 293, (ii) extend from the boss 291 in a radial direction toward the rim 292, (iii) connect the boss 291 and the circular rib (i.e., the first circular rib 4 taught by Kimura), and (iv) are disposed apart from the rim 292.
As explained above, Kimura’s first set of radial ribs 6 is considered to satisfy the requirement of claims 1 and 13 for radial ribs. Assuming that, in an alternative interpretation, Kimura is considered to fail to teach radial ribs that are disposed apart from the rim 292, such a construction is taught by Tomatsu. Specifically, Tomatsu teaches an image forming apparatus 1 comprising four photosensitive drums 5, and four developing units 7 with developing rollers 72. See Fig. 1; ¶¶ 0019-0027. Tomatsu further teaches a drive mechanism and gear train that includes: (a) a motor 21 that drives a smaller first drive gear 22 on the output shaft of the motor 21; (b) a larger second drive gear 23 driven by the first gear 22; (c) intermediate gears 31, 32, 34-37 driven by the second gear 23; and (d) four driven gears 25 that are driven by the intermediate gears 31, 32, 34-37 and additional intermediate gears 38-40. See Figs. 2-5; ¶¶ 0034-0043. The driven gears 25 drive various components of the image forming apparatus 1 such as the developing rollers 72. See ¶¶ 0037, 0063, 0072. The driven gears 25 can also drive components other than the developing rollers 72. See ¶¶ 0037, 0086. The operation of the drive mechanism and gear train is described in ¶¶ 0055-0080.
As shown in the annotated partial copy of Tomatsu’s Fig. 2 below, the second drive gear 23 includes: (a) a rim having an outer circumference formed with a plurality of teeth; (b) a boss that is a center of rotation of the second gear 23; (c) a web connecting the rim and the boss; (d) a concentric circular rib (i) projecting from the web in a tooth width direction and (ii) having a concentric circular shape with the boss; and (e) a plurality of radial ribs (i) projecting from the 

[AltContent: textbox (concentric 
circular rib)]
[AltContent: textbox (web)][AltContent: arrow][AltContent: textbox (boss)][AltContent: textbox (radial
ribs)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (rim with teeth)]
    PNG
    media_image1.png
    314
    490
    media_image1.png
    Greyscale


It is unclear from Tomatsu’s illustrations in Figs. 2-5 whether the web is disposed at a center of the second gear 23 in the tooth width direction or offset from the gear’s center in the tooth width direction. However, POSITA would appreciate that the ribs taught by Tomatsu could be applied to a gear having either web configuration (i.e., centered or offset), including a web like that of Tamura et al. that is offset from the gear’s center in the tooth width direction. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamura et al. by providing the second helical gear 29 with the reinforcing rib structure taught by Tomatsu in order to improve the accuracy and the rigidity of the gear’s outer tooth surface. Thus, it would have been obvious to provide the gear 29 of Tamura et al. with a reinforcing rib structure including (a) a circular rib projecting from the web 293 and being concentric with the boss 291, and (b) radial ribs that (i) project from the web 
With respect to claims 1 and 13, Figs. 3, 4, 6 and 7 of Tamura et al. show that the web 293 is disposed at a first side relative to a center of the rim 292 in the tooth width direction of the second helical gear 29. See ¶ 0041, which states that “The web 293 is a disk-shaped member that connects the outer peripheral surface of the boss portion 291 and the one end side (lower end side in FIG. 7) of the rim portion 292 in the axial direction”. Also see ¶ 0042, which states that “the web 293 is installed consecutively at one end side of the rim portion 292 in the axial direction”.
Assuming that, in an alternative interpretation, Tamura et al. is considered to fail to teach that the web 293 is disposed at a first side relative to a center of the rim 292 in the tooth width direction of the second helical gear 29, such a construction is taught by Kimura. As explained above, Kimura teaches that the second gear 20 includes a web (shown in cross section in Fig. 2, but not numbered) disposed at a first side/end relative to a center of the rim 3 in the tooth width direction (the left side/end in Fig. 2) of the gear 20. From this teaching of Kimura, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamura et al. by positioning the web 293 at a first side relative to a center of the rim 292 in the tooth width direction of the second helical gear 29 because the construction taught by Kimura allows the gear to be provided with a smaller overall length from the first side/end to the second side/end, which POSITA would understand to be advantageous in reducing the overall size of the drive mechanism and gear train. Further, the substitution of one well-known configuration for another is recognized to be within the level of ordinary skill in the art.
With respect to claims 1 and 13, Tamura et al. discloses that the drive mechanism and gear train 25 may be used to drive one or more of the photosensitive drums 2a-2d, developing units 4a-4d and transfer rollers 5a-5d. See ¶ 0054. Further, two of the developing units 4a-4d constitute first and second developing portions that can be driven by the drive mechanism and gear train 25. However, Tamura et al. fails to teach that either (a) two of the photosensitive drums 2a-2d, or (b) two of the developing units 4a-4d include first and second drive gears, respectively, that are driven by the motor 27 and the first and second helical gears 28, 29. Such a construction is taught by Tomatsu. As explained above, Tomatsu’s developing units 7 include 
With respect to claims 2 and 18, in Tamura et al., a torsional rigidity of the second side (the top side in Figs. 3, 4, 6, 7, 9 and 10) of the second helical gear 29 is smaller than a torsional rigidity of the first side (the bottom side in Figs. 3, 4, 6, 7, 9 and 10) thereof because the first side (the bottom side in Figs. 3, 4, 6, 7, 9 and 10) is reinforced and made more torsionally rigid due to the rim 292 being joined to the web 293 whereas the second side (the top side in Figs. 3, 4, 6, 7, 9 and 10) is free from any such support and is less torsionally rigid as a result. Further, in Kimura, a torsional rigidity of the second side (the right side in Fig. 2) of the second gear 20 is smaller than a torsional rigidity of the first side (the left side in Fig. 2) thereof because the first side (the left side in Fig. 2) is reinforced and made more torsionally rigid due to the rim 3 being joined to the web (shown in cross section in Fig. 2, but not numbered) and due to the ribs 4-6 being coupled to and extending from the web whereas the second side (the right side in Fig. 2) is free from any such support and is less torsionally rigid as a result.
With respect to claim 21, Tamura et al.’s smaller diameter drive gear (first helical gear) 28 inherently has less teeth than the larger diameter gear (second helical gear) 29.

GROUND 2:  Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of either Abe, Kimura and Tomatsu (GROUND 1) and further in view of Sugikubo.
See GROUND 1 for a detailed discussion of Tamura et al. in view of Abe, Kimura and Tomatsu.

Sugikubo discloses an image forming apparatus that includes a photosensitive drum (image bearing member) 30, a charging roller 33, a developing unit 34 and a transfer roller 35 configured to form an image on a sheet of recording material. See Fig. 8; ¶¶ 0020-0027.12 The photosensitive drum 30 and the developing unit 34 are part of a process cartridge C and are driven by a drum gear GC1 and a developer gear GC2, respectively. See Figs. 7-8; ¶¶ 0016, 0019, 0022.
The drum gear GC1 and the developer gear GC2 are driven by a drive mechanism and gear train that includes: (a) a motor M that drives a first helical gear G01 having 29 teeth twisted to the left, (b) a second helical gear G02 driven by the first gear G01 and having 76 teeth twisted to the right (note Fig. 5 shows the teeth of gear G02 twisted opposite to the teeth of gear G01), (c) a third helical gear G03 integral with the second gear G02 and having 23 teeth twisted to the right, (d) a fourth helical gear G04 driven by the third gear G03 and having 87 teeth twisted to the left (note Fig. 5 shows the teeth of gear G04 twisted opposite to the teeth of gear G03), (e) a fifth helical gear G05 integral with the fourth gear G04 and having 19 teeth twisted to the left, and (f) a sixth helical gear G06 driven by the fifth gear G05 and having 67 teeth twisted to the right (note Fig. 5 shows the teeth of gear G06 twisted opposite to the teeth of gear G05). See Figs. 5-8; ¶ 0016.The sixth helical gear G06 drives the drum gear GC1 which in turn drives the developer gear GC2. See Fig. 7; ¶¶ 0016, 0018.
Fig. 1 or Fig. 4 illustrates the structure of the integral double gears G02, G03 and the integral double gears G04, G05, and Fig. 3 illustrates the structure of the single gear G06. See ¶ 0017 which states that “the gears of Examples 1 to 3 are used for the gears…G02 to G09”, where “the gears of Examples 1 to 3” refer to the gears illustrated in Figs. 1, 3 and 4. See ¶¶ 0008, 0012, 0014. Further, the gears G02, G03, G04, G05, G06 are made of resin. See the title of the invention (top of p. 1); ¶¶ 0002-0004, 0008-0009.
As shown in Fig. 1, the integral double gears G02, G03 and the integral double gears G04, G05 include (a) a first rim having an outer circumference formed with a plurality of first teeth of a larger gear G1 (corresponding to gears G02, G04), (b) a second rim having an outer 
Sugikubo’s gear G04 corresponds to the claimed “first helical gear”, and the gear G03 corresponds to the claimed “second helical gear”. Alternatively, the gear G06 corresponds to the claimed “first helical gear”, and the gear G05 corresponds to the claimed “second helical gear”. As explained above, both the gear G03 and the gear G05 (corresponding to the smaller gear G2 in Fig. 1) include a web 8 through which its rim and the boss 1 are connected, with the web 8 positioned at a first side of the gear opposite to a second side thereof.
With respect to claims 2 and 18, Fig. 1 of Sugikubo shows that the rim of the smaller gear G2 (corresponding to gears G03, G05) has a greater thickness at the first side in the tooth width direction (the top side in Fig. 1) and tapers to a smaller thickness at the second side (the bottom side in Fig. 1). As a result of this differing thickness, a torsional rigidity of the second side of the gear G03 or G05 is inherently smaller than a torsional rigidity of the first side of the gear.
From these teachings of Sugikubo, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tamura et al. by providing the rim 292 of the gear 29 with a thickness at the second side that is less than its thickness at the first side because POSITA would appreciate that such a construction provides advantageous reinforcement at the first side where the rim 292 joins the web 293 while minimizing the overall size and weight of the gear 29. As a result of providing the gear 29 with this differing thickness, a torsional rigidity of the second side of the gear 29 would be made inherently smaller than a torsional rigidity of the first side.

GROUND 3:  Claims 5-7, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of Abe, Kimura and Tomatsu (GROUND 1) and further in view of Kakefu et al.

Tamura et al. fails to teach that the first helical gear 28 is made of metal and is formed integrally (i.e., cut directly on) the output shaft of the motor 27.
Kakefu et al. teaches an imaging forming apparatus. See Fig. 1; ¶¶ 0025-0028.13 The image forming apparatus comprises a drive mechanism and gear train that includes: (a) a motor 10 that drives a smaller drive gear (first gear) 12, and (b) a larger reduction gear (second gear) 13 driven by the first gear 12. See Fig. 2; ¶ 0029. The first gear 12 is made of metal, and the second gear 13 is made of plastic (i.e., resin). See ¶¶ 0017, 0021, 0034. Further, the first gear 12 is formed integrally (i.e., cut directly on) the output shaft 11 of the motor 10. See Fig. 2 and also see ¶ 0029, which describes the first gear 12 as “directly toothed into a motor shaft 11 of a drive motor 10”.  In addition, see the disclosure that “gear cutting will be directly carried out to a motor shaft” in ¶ 0010, part (3).
From these teachings of Kakefu et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamura et al. by making the first helical gear 28 of metal and integrally forming it with the output shaft of the motor 27 because constructing the first helical gear of metal provides it with sufficient strength to withstand operational strains and stresses. Further, integrally forming the first helical gear with the motor shaft reduces the number of components and reduces overall size.
With respect to claim 6, Tamura et al.’s smaller diameter drive gear (first helical gear) 28 inherently has less teeth than the larger diameter gear (second helical gear) 29. Further, Kakefu et al. teaches that the smaller diameter drive gear (first gear) 12 has less teeth than the larger diameter gear (second gear) 13. See ¶¶ 0034, 0036, 0038. 

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

See the detailed discussion of the teachings of Shiori et al., Suzuki ‘237, Noguchi et al. ‘648, Kamimura et al. and Nomura in items 33-37 (pp. 24-25) of the prior Office action mailed on August 20, 2020.

Further, Shiori et al. teaches an image forming apparatus having a similar configuration to the image forming apparatus 1 of Tamura et al. Compare Fig. 1 of Shiori et al. to Fig. 1 of Tamura et al., and see ¶¶ 0035-0036 of Shiori et al. In the embodiment shown in Fig. 19 of Shiori et al., the image forming apparatus includes:
A first motor 120K that drives a first photosensitive drum 3K via gears 121K, 133K. See ¶¶ 0139, 0141 with Fig. 1 and ¶¶ 0035-0037, 0042.
A second motor 135YCM (corresponding to the claimed “first driving motor”) that drives a plurality of additional photosensitive drums 3Y, 3C, 3M via gears 121YCM, 133Y, 133C, 133M, 134. See ¶¶ 0139-0140 with Fig. 1 and  ¶¶ 0035-0037, 0042.
A third motor (not shown in Fig. 19, and corresponding to the claimed “second driving motor”) that drives a plurality of developing rollers 12Y, 12C, 12M. See ¶¶ 0139, 0142 with Figs. 1-2 and ¶¶ 0037-0039.

See the discussion of Shinobu, Hoshii et al., Mercer et al., Suzuki ‘243, Suzuki et al., Kashimura, Noguchi et al. ‘678 and Shimizu et al. in item 40 (pp. 36-37) of the prior Office action mailed on February 6, 2020. 

Response to Arguments
The applicant’s arguments filed on February 8, 2021 and February 19, 2021 have been fully considered. 

Applicant argues that the amendments filed on February 8, 2021 and February 19, 2021 overcome the previous objections, and also overcome the previous rejections under 35 USC 112(a), 112(b) and 251. The examiner agrees. Therefore, these previous objections and rejections have been withdrawn.

Applicant argues that claims 1 and 13 have been amended to define over the combination of Tamura et al. in view of Kimura and Tomatsu, which was relied upon in the previous Office action. The examiner agrees. However, applicant’s amendments necessitated the new grounds of 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:


By Mail to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document was cited in the December 27, 2018 Information Disclosure Statement (IDS). A copy was filed in parent Application No. 14/922,336. The translation has been provided by the examiner.
        2 This document was cited in the December 27, 2018 IDS. A copy was filed in parent Application No. 14/922,336. The translation has been provided by the examiner.
        3 This document was cited in the January 10, 2019 IDS. A copy was filed with the IDS. The translation has been provided by the examiner.
        4 This document was cited in the April 8, 2019 IDS. A copy and the translation were filed with the IDS.
        5 This document was cited in the December 27, 2018 IDS. A copy was filed in parent Application No. 14/922,336. The translation has been provided by the examiner.
        6 This document was cited in the December 27, 2018 IDS. A copy was filed in parent Application No. 14/922,336.
        7 This document was cited by the examiner in the February 6, 2020 Office action. The translation has been provided by the examiner.
        8 This document was cited in the December 27, 2018 IDS.
        9 This document was cited in the January 10, 2019 IDS. A copy was filed with the IDS. The translation has been provided by the examiner.
        10 The WIKIPEDIA article was cited by the examiner in the February 6, 2020 Office action. It is not relied upon as a secondary reference in this prior art rejection. Rather, it is cited as evidence of common knowledge in the art of gearing.
        11 All citations are to the English translation provided by the examiner.
        12 All citations are to the English translation provided by the examiner.
        13 All citations are to the English translation provided by the examiner.